Citation Nr: 1100865	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  02-06 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for cardiovascular and vascular 
disease, including as due to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at law



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1952 to October 1955 and from January 1959 to March 
1962.  The issue of service connection for cardiovascular and 
vascular disease is before the Board on remand from the United 
States Court of Appeals for Veterans Claims (Court).  This issue 
was originally before the Board on appeal from a June 2002 rating 
decision of the Reno RO.  In a decision issued in May 2007, the 
Board, in pertinent part, denied the Veteran's claim.  The 
Veteran appealed that decision to the Court.  In August 2008, the 
Court issued an order that vacated the portion of the May 2007 
Board decision that addressed this issue and remanded the matter 
on appeal for readjudication consistent with the instructions 
outlined in the August 2008 Joint Motion by the parties.  The 
Board remanded this issue in April 2009 for further development 
and readjudication consistent with the instructions outlined in 
the August 2008 Joint Motion by the parties.  

The Board construes the April 5, 2010, statement by the Veteran's 
attorney, that she is no longer representing the Veteran at the 
RO level on the issue of service connection for cardiovascular 
and vascular disease, to mean that she does continue to represent 
him at the Board and Court levels, particularly in light of later 
documentation filed wherein she does represent the Veteran in 
this matter.  See September 22, 2010, VA Form 9.

The Board is aware of the Veteran's attorney's request that the 
Board "consider all issues on appeal under one decision".  
However, in light of the fact that she has concurrently initiated 
a separate appeal to the Court with respect to the increased 
rating issue denied by the Board in April 2009, that increased 
rating issue is not properly before the Board at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action on his part is required.
REMAND

In the September 22, 2010, VA Form 9, the Veteran's attorney 
states that the Veteran "disagrees with the VA's failure to 
address all issues and claims, including service connection for 
any and all secondary physical, neurological, and psychiatric 
conditions which might be caused or aggravated by his service-
connected conditions" and that "the VA erred by failing to 
consider all theories of entitlement . . . ."  The Veteran's 
attorney is advised that the "Substantive Appeal should set out 
specific errors of fact or law."  38 C.F.R. § 20.202 (2010) 
(emphasis added).
 
In the September 22, 2010, VA Form 9, the Veteran's attorney 
requests that "VA collect all ongoing medical reports."  As 
noted below, recent VA treatment records are requested herein.  
To the extent the Veteran's attorney is referring to other 
sources of medical treatment records "the claimant must provide 
enough information to identify and locate [such] records."  
38 C.F.R. § 3.159(c)(3) (2010). 

Pursuant to the Board's 2009 remand, a VA medical opinion was 
obtained in January 2010.  The 2009 remand requested that a 
cardiologist identify the Veteran's current cardiovascular and 
vascular diagnoses and provide an opinion as to whether it is at 
least as likely as not (i.e. a 50 percent or better probability) 
that any current cardiovascular or vascular disease diagnosis is 
otherwise related to the Veteran's service, to include findings 
of a systolic murmur on October 1955 service examination.  The 
January 2010 medical opinion noted that the Veteran was "being 
treated for Hypertension" and that he had "vascular disease 
treated with Fem-Fem By-pass" but otherwise did not specifically 
identify the Veteran's current cardiovascular and vascular 
disease diagnoses.  Further, the January 2010 medical opinion did 
not address whether any current cardiovascular or vascular 
disease diagnosis is related to the Veteran's service (other than 
to his exposure to radiation in service), to include findings of 
a systolic murmur on an October 1955 service examination.    

Because actions ordered in the Board's March 2007 Remand were not 
completed, this matter must be remanded, once again, for more 
complete development and adjudicatory action.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand by the Board confers on 
the appellant, as a matter of law, the right to compliance with 
the remand orders).  Substantial compliance with the Board's 
remand instructions is not a discretionary matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The RO must obtain any updated VA 
treatment records since August 2010 that have 
not already been associated with the claims 
file.  The Veteran's attorney should be 
contacted and asked to specify (with the full 
amount of time provided by regulation to 
respond- so as to avoid further delay by 
another remand if the attorney does not 
respond and a year has not passed) whether 
her September 22, 2010 communication is an 
incomplete identification of outstanding 
pertinent private treatment records and, if 
so, to provide a detailed identification of 
such records and releases from the Veteran 
for VA to secure the records.  If any such 
records sought by the RO are not furnished 
pursuant to the RO's request, the Veteran and 
his attorney should be advised that 
ultimately it is his responsibility to ensure 
that private pertinent records are associated 
with the claims file.  In connection with 
this development the RO should advise 
the Veteran and his attorney of the 
provisions of 38 C.F.R. § 3.158.  

2. After completion of the foregoing, the RO 
should make arrangements with the appropriate 
VA medical facility for the Veteran's claims 
folder to be reviewed by a cardiologist.  The 
cardiologist should identify him/herself as 
such in the examination report.  Based on a 
review of the claims folder, the cardiologist 
should address the following questions as to 
the Veteran's cardiovascular/vascular 
disease:

A) What are the Veteran's current 
cardiovascular and vascular diagnoses?

B) Is it at least as likely as not (i.e. a 
50 percent or better probability) that any 
current cardiovascular or vascular disease 
diagnosis is related to the Veteran's 
service (other than as due to radiation 
exposure), to include findings of a 
systolic murmur on October 1955 in-service 
examination?

3. The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate SSOC and afford the 
Veteran and his attorney the opportunity to 
respond. The case should then be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).

_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

